Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

CASE NO. 1:19-cr-00264-WJM–1 &

             1:19-cr-00264-WJM-2


UNITED STATES OF AMERICA,

                Plaintiff,

v.

      1. Timothy Spikes,

      2. Sylvia Montoya

                Defendants.


     DEFENDANTS’ JOINT MOTION FOR FED. R. CRIM. P.41(g) RETURN OF
 INFORMATION & REQUEST FOR LEAVE TO FILE ANY RELATED MOTIONS OUT
                      OF TIME FOR GOOD CAUSE


     COMES NOW, Defendant(s) Sylvia Montoya (“Montoya”), Timothy Spikes (“Spikes”),

through his/her attorneys, Benjamin Hartford and Jill Jackson, respectfully submits this Motion

for Fed. R. Crim. P.41(g) Return of Information and, to the extent necessary, requests leave to file

any related motions out of time for good cause, in support thereof, Defendants’ state the following:


     1. On or about January 4, 2021, counsel for Defendants’ Spikes and Montoya learned about

privileged communications with clients being recorded by GEO staff and, at times, provided to the

government. And that Dawn Ceja, Assistant Facility Administrator at GEO, reported unauthorized

access to recorded phone calls between Spikes and his Counsel, Benjamin Hartford, and that it was




                                                 1
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 2 of 8




part of an ongoing investigation. No other information was provided to, or known by, Defendants

at that time. However, the Prosecution indicated that their agents were in contact with GEO and

additional information would be produced.


  2. On January 14, 2021, counsel for Defendants received a Report of Information (“ROI”),

authored by ATF Special Agent Jason Cole, regarding the status of the ongoing GEO investigation

into the recording, downloading, and potential dissemination of attorney-client calls at the facility.

The ROI revealed that calls between Spikes and his attorney had been accessed and that access

appeared to be unauthorized. Due to the ongoing internal investigation, Ceja could not provide

complete information, but that she would produce a report with additional information, and that

the matter was still under investigation.


  3. Counsel for Defendants were in communications with the Prosecution regarding a timeline

for production of documents and relevant jail calls. Counsel for Defendants also requested a

preservation of evidence to avoid any spoliation issues during the investigation.


  4. On or about February 2, 2021, Counsel for Defendants received a follow up ROI, authored

by SA Cole, confirming that multiple conversations between Spikes and his attorney had been

recorded, accessed, listened to, and downloaded and burned to disk. Specifically, identifying three

individuals, employed by GEO, who participated in these actions and that this information is not

complete as the investigation is still ongoing. Yet, the ROI indicated that additional information

would be produced, including the audio recordings of the attorney-client calls, but that it would

take time to gather and produce this information.




                                                  2
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 3 of 8




    5. It should be noted that counsel for Defendants maintained frequent communications with the

Prosecution to avoid any undue delay. Counsel for Defendants had a legitimate and good faith

belief that additional relevant evidence would be produced, and relied, in good faith, on the

Prosecutions’ representations regarding the status and progress of the GEO investigation.


    6. Additionally, counsel for Defendants have a good faith belief that the unauthorized access to

Spikes’ attorney-client calls, were accessed, provided, and listened to by State law enforcement

agencies, and that there is a direct connection to State law enforcement officers and their actions

in this case. Thus, proceeding on any Defense motion claiming a per se violation, of the Sixth

Amendment, is not ripe for filing without first obtaining the relevant factual information, that the

Defense was told would be forthcoming.1


    7. On or about June 11, 2021, counsel for Defendants were notified that GEO was no longer

cooperating with the United States Attorney’s Office (“USAO”), had obtained legal counsel, and

that the Criminal Division Chief, for the USAO, was involved in this matter and was diligently

working to obtain additional information. In light of this development, Counsel for Montoya, Jill

Jackson, and AUSA Thomas Minser, discussed the necessity of scheduling a meeting, in the

coming weeks, with all parties, to confer regarding the status of the GEO investigation and next

steps in Court proceedings.




1
 “The Tenth Circuit has held that a per se Sixth Amendment violation occurs when (1) there is a
confidential attorney-client communication, (2) that the government becomes privy to, (3)
because of a purposeful intrusion, and (4) without a legitimate justification.” United States v.
Steele, No. 5: 14-cr-40071-HLT (D. Kan. Sept. 30, 2020).


                                                  3
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 4 of 8




    8. Moreover, counsel for Defendants have exhausted their efforts to investigate and obtain

information. Defense investigator, Jason Chilson, made multiple attempts to reach witnesses and

individuals named in the ROI, unfortunately to no avail. Per Investigator Chilson it became

apparent that these witnesses were actively avoiding his contact and they all deployed nest/ring

cameras to screen potential contact with Inv. Chilson or his staff. And refused to answer the door

despite the fact they knew these witness were present through investigation.


    9. It is counsel for Defendants’ position that the Motion for Fed. R. Crim. P.41(g) Return of

Information is timely, given the timing of information provided to Defense, representations that

additional information would be produced, and the recently stalled GEO investigation. The request

for Fed. R. Crim. P.41(g), is the appropriate remedy, albeit partial relief, as obtaining documents,

recordings, and reports from GEO will necessitate Court intervention and filings of motions to

produce and subpoenas. Including the consideration of appointment of a special master, or a

request for the Court to appoint an outside entity to investigate, in consultation with the defense

and prosecution, the conduct of GEO and the recording of legal communications and recommend

appropriate remedies to the Court.


    10. Moreover, counsel for Defendant’s were not aware of this issue until well past the deadline

for filing of pretrial motions.2 To date, counsel for Defendants have only been provided with initial

precursory investigative reports confirming multiple attorney-client conversations, between




2
 On March 3, 2020, the Court Ordered all pretrial motions shall be filed by no later than April
20, 2020 (ECF No. 63).




                                                 4
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 5 of 8




Spikes and his attorney were recorded, accessed, listened to, and downloaded. Including

representations that discovery and related reports would be produced in a timely manner.


  11. This request pertains to the unauthorized recording and access of attorney-client phone calls

between Spikes and his attorney, Benjamin Hartford, which include multiple calls recorded over

an extended period of time. Given the posture of this case, in joint Court proceedings, both

Defendants suffer identical violations of the attorney-client privilege, based on the potential

content of the calls (i.e., the documents discussed and reviewed, reaction to those documents, any

motion and trial strategies discussed, including any notes taken by client and counsel are open to

government inspection and review).


  12. A defendant’s unfettered and private ability to consult with counsel is essential to secure

the fundamental right to due process and the protections of the Sixth Amendment. Strickland v.

Washington, 466 U.S. 668, 684–85, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).


  13. Conferences between counsel and the defendant at GEO Detention Facility are within the

scope of the attorney- client privilege, the oldest of the privileges for confidential communications

known to the common law. Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). The privacy

of these communications is “crucial to this relationship.” Al Odah v. United States, 346 F.Supp.2d

1, 10 (D.D.C. 2004).


  14. The attorney-client privilege extends to “[c]onfidential disclosures by a client to an attorney

made in order to obtain legal assistance.” Fisher v. United States, 425 U.S. 391, 403 (1976). It also

extends to “at least those attorney to client communications which would have a tendency to reveal

the confidences of the client.” Luis v. United States, 136 S.C.t 1083, 1089 (2016) (noting the




                                                 5
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 6 of 8




“necessarily close working relationship between lawyer and client, the need for confidence, and

the critical importance of trust . . .”; and that wrongful deprivation of counsel is structural error).


  15.   Government interference with that right violates both constitutional guarantees and

constitutes structural error.

        [A] prosecutor's intentional intrusion into the attorney-client relationship constitutes a
        direct interference with the Sixth Amendment rights of a defendant, and because a fair
        adversary proceeding is a fundamental right secured by the Sixth and Fourteenth
        Amendments, we believe that absent a countervailing state interest, such an intrusion must
        constitute a per se violation of the Sixth Amendment. In other words, we hold that when
        the state becomes privy to confidential communications because of its purposeful intrusion
        into the attorney-client relationship and lacks a legitimate justification for doing so, a
        prejudicial effect on the reliability of the trial process must be presumed. In adopting this
        rule, we conclude that no other standard can adequately deter this sort of misconduct. We
        also note that prejudice in these circumstances is so likely that case- by-case inquiry into
        prejudice is not worth the cost.

        Schillinger v. Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995).


16. The accused “does not enjoy the effective aid of counsel if he is denied the right of private

consultation [.]” Mastrian v. McManus, 554 F.2d 813, 820–21 (8th Cir. 1977), cert. denied, 433

U.S. 913 (1977). If discovery of materials provided by an attorney to a client were permitted,

“[t]he effect on the legal profession would be demoralizing. And the interests of the clients and

the cause of justice would be poorly served.” Upjohn, 449 U.S. at 398.


17. Rule 41(g) provides an immediate remedy for this violation. The rule provides a mechanism

for a “person aggrieved by an unlawful search and seizure of property or by the deprivation of

property” to move for the property's return. See Rule 41(g). Under this Rule, “[p]roperty”

includes not only “tangible objects” such as “documents,” but also “information.” Rule

41(a)(2)(A).




                                                   6
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 7 of 8




18. Rule 41(e) provides that an aggrieved person may seek return of property that has been

unlawfully seized, and a person whose property has been lawfully seized may seek return of

property when aggrieved by the government’s continued possession of it. Rule 41, Advisory

Comm. Note to the 1989 Amendments.


19. Pursuant to Rule 41(g), the Defense asks that all recorded confidential legal communication

be returned to counsel for Spikes, and through counsel, to the defendant. The Defense requests

the Court to Order:

        a. That GEO disclose its policy regarding surveillance and documentation of legal

communication;

        b. That GEO disclose how recorded legal communication is provided to the USAO or any

law enforcement agency;

        c. That the parties be allowed to address other evidentiary matters as they arise in this

developing investigation.


20. Once the evidence is presented and considered, the Defense reserves the right to request any

of the sanctions recognized by the Tenth Circuit in Schillinger v Haworth 70 F.3d 1132, 1142-43

(10th Cir. 1995) (Identifying as appropriate remedies the recusal of government counsel, exclusion

of evidence, retrial, or dismissal.).


WHEREFORE, Defendant(s) Sylvia Montoya (“Montoya”), Timothy Spikes (“Spikes”), through

his/her attorneys, Benjamin Hartford and Jill Jackson, respectfully request this Court Grant their

Motion for Fed. R. Crim. P.41(g) Return of Information and, to the extent necessary, grant leave

to file any related motions out of time for good cause shown.




                                                7
Case 1:19-cr-00264-WJM Document 132 Filed 07/12/21 USDC Colorado Page 8 of 8




/S/ Benjamin W. Hartford
Benjamin W. Hartford, Esq.
Law Office of Benjamin Hartford LLC.
650 S Cherry Street Ste 1225
Denver CO 80246
Phone: 303.991.5757
Fax 303.974.3802
E-mail: ben@bhartfordlaw.com
Attorney for Tim Spikes

/S/ Jill M Jackson
Jill M Jackson #44517
Law Office of Jill M Jackson
650 S Cherry Street Ste 1225
Denver CO 80246
Phone: (303) 818-7209
E-mail: Jill@jilljacksonlaw.com
Attorney for Montoya




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of July 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following e-mail addresses:

Celeste.Rangel@usdoj.gov



/S/ Jill M Jackson
Jill M Jackson #44517
Law Office of Jill M Jackson
650 S Cherry Street Ste 1225
Denver CO 80246
Phone: (303) 818-7209
E-mail: Jill@jilljacksonlaw.com




                                                 8
